Mr. Justice Wolf
delivered the opinion of the Court.
Victoria C. Dodd was a successful judgment creditor in a summary mortgage proceeding and the mortgaged property was adjudicated to her. In a petition for certiorari she sets up that she cannot obtain the property because of an order of the court attaching the fruits on the property the object of the aforesaid mortgage proceeding. What had happened was that in another suit and under a different number various persons jointly had begun a mortgage proceeding against the petitioner Victoria C. Dodd and anothers and the court ordered an attachment against the property. The attachment consisted, in part at least, in ordering the appointment of a judicial administrator for the said property, the object of the suit by Victoria C. Dodd, and she was prohibited from recovering the rents of the same, etc.
*393Now then, the petitioner presented herself in the mortgage suit filed by her and asked for various remedies which the court refused. Opportunity was given to Victoria ,C. Dodd to appear in the suit in which the administrator was appointed but she did not elect to do so. Nor did she take any steps to annul the said attachment.
We are far from being convinced that the court below conld not appoint a judicial administrator in the form that it did. What we do hold, however, is that until the petitioner appears in the suit where the administrator was appointed and asks for some relief there, we should not interfere with the procedure of the lower court. It may be that an order attempted in the first mortgage procedure suit would be coram non judice.
In any event, we hold that the matters presented in the present petition have not been duly ventilated in the court below.
For the same or siihilar reasons the application to send up the record in the second suit should be denied. .
The writ should be annulled.